







Xerium Technologies, Inc.
Non-Management Director Compensation Policy




Non-management directors receive an annual retainer of $132,000, which will be
paid pursuant
to the Xerium Technologies, Inc. Directors’ Deferred Stock Unit Plan. Under the
plan, 54% of
the retainer will be paid in the form of a grant of deferred stock units.
Non-management directors will be given the opportunity to elect to receive the
remainder of such retainer in deferred stock units or in cash. Please see the
Directors’ Deferred Stock Unit Plan for additional information.


Each of the chairs of the Audit Committee and Compensation Committee also
receive additional cash compensation at an annual rate of $10,000 per year, and
the chair of the Nominating and Governance Committee, and the Lead Independent
Director, if there is one, each receive additional cash compensation at an
annual rate of $5,000 per year. If the Chairman of the Board is a non-management
director then he or she will receive additional cash compensation at an annual
rate of $55,000 per year. Directors are also reimbursed for out-of-pocket
expenses for attending board and committee meetings.



